Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-18, 21 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Musacchia (USP 4,722,642) in view of Grabovac (USP 4,658,875) and as evidenced by Rosenkranz et al. (USP 5,456,300).
	Regarding claims 1, 6 and 8, Musacchia discloses an insert adaptor for an insert pocket, the insert adaptor (defined by Examiner as 14) comprising: opposite adaptor top and bottom surfaces; an adaptor peripheral surface in turn comprising opposing insert abutment and pocket abutment surfaces, the adaptor peripheral surface connecting the top and bottom surfaces; and an imaginary median plane bisecting the top and bottom surfaces (figures 1-3). Musacchia fails to disclose wherein: one of the insert abutment surface, pocket abutment surface and adaptor bottom surface, comprising a first magnetic surface configured to apply a magnetic attraction force by being formed with a first/second magnet recess that is occupied by a first/second magnet. Grabovac discloses a cutting tool having a knife holder (H) including a magnet (M/60) occupying a magnet recess (61) to releasably hold knife (K) (figure 6). Grabovac also discloses the magnets are entirely embedded within the part such that an outermost surface thereof is either flush with the first magnetic surface or is receded inside the adaptor therefrom (‘875, figure 6).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Musacchia such that magnets are added to the insert adaptor, as taught by Grabovac for the purpose of releasably hold the insert in engagement with the holder thus better securement (col. 4, lines 15-30). Please note: the degree of hold by the magnet is a matter of design choice and since there is not language in the claim specifically/numerically limiting the strength of the magnetic force, any added attachment means is an enhancement.  Examiner believes the argument is not convincing. Furthermore, Examiner wants to introduce USP 5,456,300 as evidence that even with another “sturdy” clamping means (in this case a centrifugal wedge/chuck 2, positioned by a pressure or thrust of screw 21, ‘300, col. 5, lines 7-8), an addition of magnet (62) helps to “firmly positionably retain the blade (col. 3, lines 2-7).
Regarding claims 12, 21 and 22, the modified device of Musacchia is silent about the material of the adaptor and shim. However, these features are admitted prior art since Applicant has not adequately traversed the obviousness of such features, i.e. Applicant has not pointed out the specific reason why they are not obvious.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention for different components of a tool to be made of metal (such as the insert adaptor) and also known to have the shim is made of cemented carbide for its heat dissipating properties.  See MPEP 2144.03(C).  
Regarding claim 13, Musacchia discloses wherein the insert adaptor is configured to be elastically but not plastically deformable (Musacchia  discloses 14 is bendable).
Regarding claim 14, Musacchia discloses the insert adaptor being a lateral-insert adaptor having an elongated shape in which height dimension measured perpendicular to the medium plane is greater than a width dimension measured perpendicular to the height dimension and along the length direction of the lateral-insert adaptor (figures 2 and 3).
	Regarding claim 15, Musacchia discloses a tool comprising: an insert holder comprising a shank portion and a cutting portion extending therefrom; the cutting portion is formed with an insert pocket; the insert pocket is provided with a pocket base surface and at least one pocket support surface extending from the pocket base surface; and the tool further comprising an insert adaptor according to claim 1 and an insert seated in the insert pocket; wherein the insert abuts the insert abutment surface of the insert adaptor, and the pocket abutment surface of the insert adaptor abuts the insert pocket (figures 1-3).
Regarding claims 7, 9-11, 16-18 the modified device of Musacchia discloses the claimed invention except for magnet recesses are located in the tool (i.e. first leg, second leg and/or pocket or insert abutment surface), a magnet recess being closer to the bottom surface than the top surface, which surface has the magnets. It would have been obvious to one having ordinary skill in the art at the time the invention was made to add as many magnets and to as many locations as one wants on the different parts of the tool depending on how much magnetic hold is needed to keep the insert firm during machining. The machining conditions also determine the quantity and placement of the magnets for effective hold since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add as many magnets and to as many locations as one wants on the different parts of the modified device of Musacchia’s tool depending on how much magnetic hold is needed to keep the insert firm during machining. The machining conditions also determine the quantity and placement of the magnets for effective hold. Furthermore, regarding claims 18 and 19, the modified device of Musacchia discloses a shim (16) located between the insert and the pocket base surface. 
Regarding claims 12, 21 and 22, the modified device of Musacchia is silent about the material of the adaptor and shim. However, these features are admitted prior art since Applicant has not adequately traversed the obviousness of such features, i.e. Applicant has not pointed out the specific reason why they are not obvious.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention for different components of a tool to be made of metal (such as the insert adaptor) and also known to have the shim is made of cemented carbide for its heat dissipating properties.  See MPEP 2144.03(C).  

	Regarding claim 23, the modified device of Musacchia discloses wherein the insert adaptor (14) is a lateral-insert adaptor configured to be located only between the insert and the at least one pocket support surface (‘642, figure 1).
	Regarding claim 24, the modified device of Musacchia discloses wherein the insert adaptor is devoid of through holes configured to receive clamping screws, for securing the insert adaptor to an insert pocket (figure 2).
	Regarding claim 25, the modified device of Musacchia discloses wherein: the insert adaptor is devoid of through holes configured to receive clamping screws, for securing the insert adaptor to the insert pocket; and the insert adaptor is retained in the insert pocket by said first magnetic surface and without clamping screws passing thorough the insert adaptor and into the insert pocket (figure 2).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Musacchia (USP 4,722,642) in view of Grabovac (USP 4,658,875) and as evidenced by Rosenkranz et al. (USP 5,456,300) and Hecht (USP 6,481,936).
	Musacchia discloses all aspect of the claimed invention as set forth in the rejection above. Musacchia fails to discloses a lever extending through the pocket base surface which is configured to secure the insert to the insert pocket. Applicant did not dispute the Examiner takes Official Notice in the previous action that it is old and well known in the machining art to swap a screw/bolt fastener for a lever, as evidenced by Hecht (col. 4, lines 27-33), therefore it is considered as Applicant Admitted Art.

Claims 1-3, 6-13, 15-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Binn (USP 3,466,721) in view of Grabovac (USP 4,658,875) and as evidenced by Rosenkranz et al. (USP 5,456,300).
	Regarding claim 1, 6 and 8, Binn discloses an insert adaptor for an insert pocket, the insert adaptor (48) comprising: opposite adaptor top and bottom surfaces; an adaptor peripheral surface in turn comprising opposing insert abutment and pocket abutment surfaces, the adaptor peripheral surface connecting the top and bottom surfaces; and an imaginary median plane bisecting the top and bottom surfaces (figures 1-3). Binn fails to disclose wherein: one of the insert abutment surface, pocket abutment surface and adaptor bottom surface, comprising a first magnetic surface configured to apply a magnetic attraction force by being formed with a first/second magnet recess that is occupied by a first/second magnet. Grabovac discloses a cutting tool having a knife holder (H) including a magnet (M/60) occupying a magnet recess (61) to releasably hold knife (K) (figure 6). Grabovac also discloses the magnets are entirely embedded within the part such that an outermost surface thereof is either flush with the first magnetic surface or is receded inside the adaptor therefrom (‘875, figure 6).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Binn such that magnets are added to the insert adaptor, as taught by Grabovac for the purpose of releasably hold the insert in engagement with the holder thus better securement (col. 4, lines 15-30). Please note: the degree of hold by the magnet is a matter of design choice and since there is not language in the claim specifically/numerically limiting the strength of the magnetic force, any added attachment means is an enhancement.  Examiner believes the argument is not convincing. Furthermore, Examiner wants to introduce USP 5,456,300 as evidence that even with another “sturdy” clamping means (in this case a centrifugal wedge/chuck 2, positioned by a pressure or thrust of screw 21, ‘300, col. 5, lines 7-8), an addition of magnet (62) helps to “firmly positionably retain the blade (col. 3, lines 2-7).
	Regarding claim 2, Binn discloses wherein said insert abutment surface comprises at least one abutment sub-surface projection (74, 76, 78, 80, 82).
	Regarding claim 3, Binn discloses wherein the insert adaptor comprises a first leg, and, in a top view of the insert adaptor, the first leg is straight; and, said at least one abutment sub-surface projection is at least two abutment sub-surface projections (74, 76, 78, 80, 82) which are spaced-apart by an abutment-relief recess (figure 3).
 Regarding claim 13, Binn discloses wherein the insert adaptor is configured to be elastically but not plastically deformable (due to the recesses between projections 74, 76, 78, 80, 82, there is elastic deformation) (figure 3).
Regarding claim 15, Binn discloses a tool comprising: an insert holder comprising a shank portion and a cutting portion extending therefrom; the cutting portion is formed with an insert pocket; the insert pocket is provided with a pocket base surface and at least one pocket support surface extending from the pocket base surface; and the tool further comprising an insert adaptor according to claim 1 and an insert seated in the insert pocket; wherein the insert abuts the insert abutment surface of the insert adaptor, and the pocket abutment surface of the insert adaptor abuts the insert pocket (figures 1-3).
Regarding claims 7, 9-11, 16-18 the modified device of Binn discloses the claimed invention except for magnet recesses are located in the tool (i.e. first leg), a magnet recess being closer to the bottom surface than the top surface, which surface has the magnets. It would have been obvious to one having ordinary skill in the art at the time the invention was made to add as many magnets and to as many locations as one wants on the different parts of the tool depending on how much magnetic hold is needed to keep the insert firm during machining. The machining conditions also determine the quantity and placement of the magnets for effective hold since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add as many magnets and to as many locations as one wants on the different parts of the modified device of Binn’s tool depending on how much magnetic hold is needed to keep the insert firm during machining. The machining conditions also determine the quantity and placement of the magnets for effective hold. Furthermore, regarding claims 18 and 19, the modified device of Binn discloses a shim (36) located between the insert and the pocket base surface. 
Regarding claims 12, 21 and 22, the modified device of Binn is silent about the material of the adaptor and shim. However, these features are admitted prior art since Applicant has not adequately traversed the obviousness of such features, i.e. Applicant has not pointed out the specific reason why they are not obvious.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention for different components of a tool to be made of metal (such as the insert adaptor) and also known to have the shim is made of cemented carbide for its heat dissipating propertie.  See MPEP 2144.03(C).  
Regarding claim 23, the modified device of Binn discloses wherein the insert adaptor (48) is a lateral-insert adaptor configured to be located only between the insert and the at least one pocket support surface (‘721, figures 1-3).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Binn (USP 3,466,721) in view of Grabovac (USP 4,658,875) and as evidenced by Rosenkranz et al. (USP 5,456,300) and Hecht (USP 6,481,936).
Binn discloses all aspect of the claimed invention as set forth in the rejection above. Binn fails to discloses a lever extending through the pocket base surface which is configured to secure the insert to the insert pocket. Applicant did not dispute the Examiner takes Official Notice in the previous action that it is old and well known in the machining art to swap a screw/bolt fastener for a lever, as evidenced by Hecht (col. 4, lines 27-33), therefore it is considered as Applicant Admitted Art.

Claims 1-4, 6-13, 15-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hansson (USP 6,623,216) in view of Grabovac (USP 4,658,875) and as evidenced by Rosenkranz et al. (USP 5,456,300).

Regarding claims 1, 6 and 8, Hansson discloses an insert adaptor for an insert pocket, the insert adaptor (9) comprising: opposite adaptor top and bottom surfaces; an adaptor peripheral surface in turn comprising opposing insert abutment and pocket abutment surfaces, the adaptor peripheral surface connecting the top and bottom surfaces; and an imaginary median plane bisecting the top and bottom surfaces (figures 1 and 3-5). Hansson fails to disclose wherein: one of the insert abutment surface, pocket abutment surface and adaptor bottom surface, comprising a first magnetic surface configured to apply a magnetic attraction force by being formed with a first/second magnet recess that is occupied by a first/second magnet. Grabovac discloses a cutting tool having a knife holder (H) including a magnet (M/60) occupying a magnet recess (61) to releasably hold knife (K) (figure 6). Grabovac also discloses the magnets are entirely embedded within the part such that an outermost surface thereof is either flush with the first magnetic surface or is receded inside the adaptor therefrom (‘875, figure 6).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannson such that magnets are added to the insert adaptor, as taught by Grabovac for the purpose of releasably hold the insert in engagement with the holder thus better securement (col. 4, lines 15-30). 
	Regarding claim 2, Hansson discloses wherein said insert abutment surface comprises at least one abutment sub-surface projection (11a, 11b).
	Regarding claim 3, Hansson discloses wherein the insert adaptor comprises a first leg (20), and, in a top view of the insert adaptor, the first leg is straight; and, said at least one abutment sub-surface projection is at least two abutment sub-surface projections (11a) which are spaced-apart by an abutment-relief recess (8a) (figure 3).
Regarding claim 4, Hansson discloses further comprising a second leg (21) and, in a top view of the insert adaptor, the second leg is straight and non-parallel with the first leg; and, said second leg comprises at least two abutment sub-surface projections (11b) which are spaced-apart by an abutment-relief recess (8b) (figure 3).
Regarding claim 13, Hansson discloses wherein the insert adaptor is configured to be elastically but not plastically deformable (due to the slot 18) (figure 3).
	Regarding claim 15, Hansson discloses a tool comprising: an insert holder comprising a shank portion and a cutting portion extending therefrom; the cutting portion is formed with an insert pocket; the insert pocket is provided with a pocket base surface and at least one pocket support surface extending from the pocket base surface; and the tool further comprising an insert adaptor according to claim 1 and an insert seated in the insert pocket; wherein the insert abuts the insert abutment surface of the insert adaptor, and the pocket abutment surface of the insert adaptor abuts the insert pocket (figures 1-5.
Regarding claims 7, 9-11, 16-18 the modified device of Hansson discloses the claimed invention except for magnet recesses are located in the tool (i.e. first leg, a second leg), a magnet recess being closer to the bottom surface than the top surface, which surface has the magnets. It would have been obvious to one having ordinary skill in the art at the time the invention was made to add as many magnets and to as many locations as one wants on the different parts of the tool depending on how much magnetic hold is needed to keep the insert firm during machining. The machining conditions also determine the quantity and placement of the magnets for effective hold since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add as many magnets and to as many locations as one wants on the different parts of the modified device of Hansson’s tool depending on how much magnetic hold is needed to keep the insert firm during machining. The machining conditions also determine the quantity and placement of the magnets for effective hold. Furthermore, regarding claims 18 and 19, the modified device of Hansson discloses a shim (25) located between the insert and the pocket base surface. 
	Regarding claims 12, 21 and 22, the modified device of Hansson is silent about the material of the adaptor and shim. However, these features are admitted prior art since Applicant has not adequately traversed the obviousness of such features, i.e. Applicant has not pointed out the specific reason why they are not obvious.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention for different components of a tool to be made of metal (such as the insert adaptor) and also known to have the shim is made of cemented carbide for its heat dissipating properties.  See MPEP 2144.03(C).  
	Regarding claim 23, the modified device of Hansson discloses wherein the insert adaptor (9) is a lateral-insert adaptor configured to be located only between the insert and the at least one pocket support surface (‘216, figure 1).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hansson (USP 6,623,216) in view of Grabovac (USP 4,658,875) and as evidenced by Rosenkranz et al. (USP 5,456,300) and Hecht (USP 6,481,936).
Hansson discloses all aspect of the claimed invention as set forth in the rejection above. Hansson fails to discloses a lever extending through the pocket base surface which is configured to secure the insert to the insert pocket. Applicant did not dispute the Examiner takes Official Notice in the previous action that it is old and well known in the machining art to swap a screw/bolt fastener for a lever, as evidenced by Hecht (col. 4, lines 27-33), therefore it is considered as Applicant Admitted Art.

Response to Arguments
Applicant's arguments filed 3/30/22 have been fully considered but they are not persuasive. 
In response to Applicant’s argument (page 24) that “It is first noted that adding magnets to an insert adaptor would not result in “better securement” of the insert in the insert pocket. As seen in the figures above, the cutting inserts of Musacchia and Binns are retained by clamps, while the cutting insert of Hansson ss retained by a clamping screw. The degree of “better securement” realized by adding magnets to the respective insert holders of these primary references (which already have clamps or clamping screws) is negligible. As compared to clamps and clamping screws, magnets simply cannot provide enough attractive force to hold onto a cutting insert in the face of cutting forces during machining operations. Since no “better securement” is realized by the adding to magnets, the motivation 1s spurious”. Examiner respectfully points out that the degree of hold by the magnet is a matter of design choice and since there is not language in the claim specifically/numerically limiting the strength of the magnetic force, Examiner believes the argument is not convincing. Furthermore, Examiner wants to introduce USP 5,456,300 as evidence that even with another “sturdy” clamping means (in this case a centrifugal wedge/chuck 2, positioned by a pressure or thrust of screw 21, ‘300, col. 5, lines 7-8), an addition of magnet (62) helps to “firmly positionably retain the blade (col. 3, lines 2-7).
In response to Applicants argument (page 24) that “In any event, the present application has little to do with using magnets to retain cutting inserts. As discussed above, the principal focus is to retain an insert adaptor in an insert pocket, so that the insert adaptor remains in position, when the cutting insert is either indexed or replaced. Since the motivation is spurious (magnets do not make much a different in “better securement” of a cutting insert) and further since this motivation has nothing to do with the focus of the present application, the motivation provided by the Examine fails”. Examiner respectfully points out that: It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        7/15/22